Lawrence, J.
The case reported as Anonymous in 15 Abb. Pr. N. S., 307, is an authority in favor of the position taken by the plaintiff’s counsel on this motion. See the opinion of Justice Davis in that case. In the case of Kamp v. Kamp (59 N. Y. 212; rev’g 37 Super. Ct. [J.& S.] 241), referred to by the defendant’s counsel, final judgment had not only been entered, but application was made many years after such entry for further alimony, and it was held that the power of the court had terminated, and the application was denied. In this case the defendant, being dissatisfied with the judgment, has taken an appeal therefrom, and, if he is right, it cannot be said that there is at present a final and conclusive judgment. By his appeal he obliges the plaintiff to employ counsel to argue her case and to protect her rights. I think in such a case that she is entitled to a reasonable counsel fee, and I shall there: fore allow her the sum of $250, in ddition to the amounts heretofore allowed to her.